Title: To Thomas Jefferson from Orchard Cook, 20 January 1809
From: Cook, Orchard
To: Jefferson, Thomas


                  
                     Honourd Sire 
                     
                     Friday Jany. 20th. 1809
                  
                  I need not detail my Losses by British Capture, Detensions & Bills of Costs, nor the sacrifices I have made to the cause of Republicanism, nor the successful exertions I have made in favour of this Government & Administration, in a part of the country before almost wholly hostile—by these means it is well known I lost the valuable Offices of Judge of Probate & Clerk of the Courts—As I am without Fortune, I had hoped that while acting from Principle, if I lost the support of the Tories, I should secure the Patronage of the wise & good—
                  The Office of Collector of the Port of Newbury Port will doubtless be immediately vacated, as all agree, that a removal ought to take place. With the Duties of this Office I am well acquainted. As to my Capacity, integrity & solicitude to act correctly & prudently, I could, if necessary, procure the assurances of Mr. Bowdoin & the first Gentlemen of the State—
                  It is said that no suitable Character can be found in Town of N. Port—That what few republicans of note or Character in the Town are concern’d in Navigation, or would not accept the appt—That any man may procure any number of signers by persenally applying for almost any thing, is too true—I have seen such a list in favour of a man—who...if appointed, would it is to be feared commit much evil—If we are to judge of the future by the past—such an appointment would not only be obnoxious to the Ship owners & Federalists, but would be humbling to those who consider a fair Character as the Sine qua non of official trust, especially where the Treasure of the Public may be at stake & that the only security is in a man who is known to value Character more than Self—
                  Perhaps it will be concluded that in the present state of things in Newbury Port where each & every Man of both parties are at open War with those of opposite principles—where every Man has his relations Favourites, & personal enemies—it would be very Difficult to select a Man of weight of Character, & of prudence sufficient to clothe with so much discretionary Power as our present Laws require—Perhaps it may be thought that a Person entirely unconnected & unembittered would be more likely to make the Law his only rule—& having no personal attachments or enmities might induce a a greater confidence & submission, than from a violent partisan of the same Town, sore with old affronts & wrongs—Perhaps several in the Town may wish for this Office—they may be all unsuitable, if one succeeds all the others will be disappointed—if no one in the Town should succeed there would be less complaints—& the Town want the addition of Active advocates to a good cause—
                  I flatter myself you cannot bestow this Trust more to the public Benefit—in aid of your own benevolent feelings—& where you would excite more true gratitude—with the highest respect & Devotion I am your Servant
                  
                     Orchard Cook 
                     
                  
               